DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 10/24/2022. 
Claim(s) 1, 7 and 17-24 are currently pending. 
Claim(s) 1, 20-21 and 24 have been amended. 
Claim(s) 2-6 and 8-16 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 17, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0074924, Umeda in view of US 2012/0260989, DeLuca and US 2008/0124929, Okuda et al.
Regarding claims 1, 20 and 24
	Umeda teaches a solar cell (see solar cell elements 10) [Fig. 7A and paragraph 0086], comprising:
a silicon single crystal substrate (9) doped with a p-type dopant or an n-type dopant and provided with texture (corresponding to uneven structure 9C) formed on a light receiving surface of the silicon single crystal substrate (9) [Fig. 3, paragraphs 0029-0030 and 0061];
a light-receiving surface electrode (4) formed on the light-receiving surface (9a) of the silicon single crystal substrate (9) [Fig. 3 and paragraphs 0023-0024], and
a back-surface electrode (5) formed on a backside of the silicon single crystal substrate (9) [Fig. 3 and paragraphs 0023-0024], 
the silicon crystal substrate (9) having an emitter layer (corresponding to n-type conductivity layer 2) in the light receiving surface (9a) [Fig. 3 and paragraph 0062], and 
a BSF layer (6) in the backside of the silicon single crystal substrate [Fig. 2 and paragraph 0033], wherein the backside surface electrode (5) is electrically connected with the BSF (6) [Fig 3].
With regards to the uneven structure reducing the reflectance of light of the light receiving surface, because Umeda teaches a textured/uneven structure formed on the light receiving surface of the substrate, the claimed properties or structures are presumed to be inherent.  It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Umeda does not teach the substrate being a Czochralski grown silicon substrate (CZ) containing 12 ppm or more oxygen atoms, wherein the oxide precipitate nuclei are previously dissolved completely and a solid solution containing oxygen atoms is formed uniformly throughout the substrate, wherein the silicon single crystal substrate is free from an oxygen induced defects that are observed as a spiral pattern in an EL (electroluminescence) image in the solar cell after fabrication of the solar cell.
	DeLuca teaches a solar cell [Fig. 1, paragraphs 0005 and 0025] comprising a CZ grown silicon single crystal substrate (corresponding to CZ wafer 10 comprising single crystal silicon) doped with phosphor, boron, or gallium (the CZ wafer 10 is doped with a p-type dopant such as, for example, boron or gallium) and containing 12 ppm or more oxygen atoms (greater than 10 ppm) [Fig. 1, paragraphs 0005 and 0024-0026], wherein the silicon single crystal substrate is subjected to a high temperature thermal treatment step prior to a low temperature treatment step such that oxygen precipitate nuclei are dissolved and a solid solution containing oxygen is formed (the "grown in" nuclei and small oxygen precipitates are virtually eliminated/dissolved throughout the wafer) [paragraphs 0019 and 0024-0026].  
Providing a wafer wherein almost all oxygen which is in oxygen nuclei and precipitates is dissolved into the silicon lattice, thereby forming a solid solution containing oxygen atoms, results in an increased minority carrier lifetime in the silicon (During the treatment of the substrate to produce the large area p-n junction, defects such as oxygen clusters or precipitates are formed after crystallization at the silicon melting point as the crystal cools as the growing ingot is drawn away from the melt, oxygen becomes supersaturated in the silicon lattice, said defects acting as recombination centers or traps thereby decreasing the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime) [paragraphs 0006-0008 and 0014].
Okuda teaches subjecting a silicon substrate to a high temperature heat treatment such that all of the oxygen nuclei precipitate is dissolved and a solid solution state is formed in order to avoid defects [paragraphs 0007 and 0048].
Umeda, Okuda and DeLuca are analogous inventions in the field of methods for manufacturing single crystalline silicon substrates for use in solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the p-type single crystalline substrate of Umeda with a p-type CZ grown silicon substrate, as in DeLuca and Umeda, such that all of the solid precipitate nuclei are dissolved and a solid solution is formed throughout the substrate, as in DeLuca and Okuda, thereby providing a silicon substrate without defects that act as recombination centers and increasing the minority carrier recombination lifetime of the cell [Okuda, paragraphs 0007 and 0048; DeLuca, paragraphs 0006-0008 and 0014].
As further clarification with regards to the limitation “the silicon single crystal substrate is free from an oxygen induced defect that is observed as a spiral pattern in an EL (electroluminescence) image in the solar cell after fabrication”, it is noted that the oxygen defects are dissolved/eliminated from the surface of the CZ single crystalline silicon [DeLuca, paragraphs 0006-0008].  Further, the method of dissolving/eliminating said defects is the same as the one disclosed in paragraph [0047] of the instant specification (see Abstract of DeLuca wherein the substrate is subjected to a high temperature thermal treatment at a temperature that is greater than 1150°C for 30 seconds or more prior to a low thermal treatment at a temperature of less than 1000°C).  Therefore, the solar cell will necessarily be free of a spiral oxygen induced defect pattern when observed by an EL (electroluminescence) image of the solar cell as is it subjected to the identical processing steps as in the instant specification for eliminating said defects.
It has been held that [b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).
The limitation “wherein the silicon single crystal substrate is subjected to a high temperature heat treatment at 1200°C or higher for 5 to 30 minutes in a POCl3 or nitrogen atmosphere, prior to a low temperature heat treatment at a temperature between 800°C and 1200°C” is considered a product-by process limitation. Examiner notes that modified Umeda teaches subjecting the CZ silicon single crystalline substrate to a thermal treatment at a temperature of 1200°C or more for 30 seconds or more (1150°C or more for less than 60 seconds) to dissolve the oxide precipitate nuclei throughout the wafer [DeLuca, Abstract and paragraph 0019], and subsequently subjecting said substrate to a thermal treatment at a temperature of 800°C or more and less than 1200°C (less than 1000°C to form the photovoltaic structure) [DeLuca, Abstract and paragraph 0024].  While DeLuca teaches performing the high temperature thermal treatment step for 60 seconds or less, the final structure of the wafer in which the oxide precipitate is dissolved and a solid solution is formed is identical to that of the instant invention [see paragraph 0047 of the instant specification; see also paragraphs 0019 and 0024-0026 of DeLuca].
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Further, with regards to the limitation “wherein conversion efficiency of the solar cell is about 20% and variation thereof is about 0.1%” because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 17 
Modified Umeda teaches the solar cell (10) as set forth above, wherein a silver electrode (5a) is formed as a bus bar on the aluminum electrode (5b) in the back-surface electrode (5) [Figs. 2-3, paragraphs 0044 and 0072-0073].
Claims 7, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0074924, Umeda in view of US 2012/0260989, DeLuca and US 2008/0124929, Okuda et al. as applied to claims 1, 17, 20 and 24 above, and further in view of US 2013/0284259, Jin et al.
Regarding claims 7, 18 and 19
Modified Umeda teaches the solar cell (10) as set forth above, wherein the light-receiving surface electrode (4) is a silver electrode [Umeda, paragraph 0066] and the back surface electrode (5b) is an aluminum electrode [Umeda, paragraph 0072].
Modified Umeda further teaches that the silicon single crystal substrate (9) is provided with a light-receiving surface antireflection coating (3) on the light-receiving surface (9a) [Umeda, Fig. 3 and paragraph 0023], wherein the light receiving electrode (4) penetrates through the light-receiving surface antireflection coating (3) [paragraph 0066], and an aluminum diffusion layer (6) is formed as a BSF layer in the backside [Umeda, Fig. 3 and paragraph 0033].
Modified Umeda does not teach the substrate is provided with an aluminum oxide passivation film in the backside surface of the substrate.  Modified Umeda is also silent to a back-surface antireflection coating in the backside surface.
Jin teaches a solar cell comprising a back antireflection coating (corresponding to first upper layer 161) and an aluminum oxide passivation film (corresponding to second upper layer 163) positioned on the backside of a solar cell [Fig. 1 and paragraph 0090], wherein a back surface electrode (170) is connected to a BSF layer (150) through said back surface anti reflection coating (161) [Fig. 1], and wherein the back surface anti-reflection coating and the passivation layer serve to reduce a reflectance of light incident on the solar cell through the back surface of the substrate and increases selectivity of a predetermined wavelength band, thereby increasing the efficiency of the solar cell [paragraph 0091].
Modified Umeda and Jin are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solar cell of modified Umeda to include a back antireflection coating and a backs aluminum oxide passivation film, as in Jin, in order to reduce a reflectance of light incident on the solar cell through the back surface of the substrate and to increase selectivity of a predetermined wavelength band, thereby increasing the efficiency of the solar cell [Jin, paragraph 0091].
The limitations “by firing without forming opening” and “formed as a BSF layer in the backside by the firing” are considered product by process limitations.  As such, said limitation does not impart any additional structure to the claimed product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Examiner notes that modified Umeda teaches that the light receiving electrode is formed by firing through the anti-reflection layer (3) without forming an opening [Umeda, paragraph 0066].
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0074924, Umeda in view of US 2012/0260989, DeLuca, US 2008/0124929, Okuda et al. and US 2013/0284259, Jin et al.
Regarding claims 21-23
	Umeda teaches a solar cell (see solar cell elements 10) [Fig. 7A and paragraph 0086], comprising:
a silicon single crystal substrate (9) doped with a p-type dopant or an n-type dopant [Fig. 3, paragraphs 0029-0030];
a silicon single crystal substrate (9) doped with a p-type dopant or an n-type dopant and provided with texture (corresponding to uneven structure 9C) formed on a light receiving surface of the silicon single crystal substrate (9) [Fig. 3, paragraphs 0029-0030 and 0061];
a light-receiving surface electrode (4) formed on the light-receiving surface (9a) of the silicon single crystal substrate (9) [Fig. 3 and paragraphs 0023-0024], and
a back-surface electrode (5) formed on a backside of the silicon single crystal substrate (9) [Fig. 3 and paragraphs 0023-0024], 
the silicon crystal substrate (9) having an emitter layer (corresponding to n-type conductivity layer 2) in the light receiving surface (9a) [Fig. 3 and paragraph 0062], 
a BSF layer (6) in the backside of the silicon single crystal substrate [Fig. 2 and paragraph 0033], wherein the backside surface electrode (5) is electrically connected with the BSF (6) [Fig 3], and 
a light-receiving surface antireflection coating (3) on the light-receiving surface (9a) [Fig. 3 and paragraph 0023].
With regards to the uneven structure reducing the reflectance of light of the light receiving surface, because Umeda teaches a textured/uneven structure formed on the light receiving surface of the substrate, the claimed properties or structures are presumed to be inherent.  It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Umeda does not teach the substrate being a Czochralski grown silicon substrate (CZ) containing 12 ppm or more oxygen atoms, wherein the oxide precipitate nuclei are previously dissolved completely and a solid solution containing oxygen atoms is formed uniformly throughout the substrate, wherein the silicon single crystal substrate is free from an oxygen induced defects that are observed as a spiral pattern in an EL (electroluminescence) image in the solar cell after fabrication of the solar cell.
	DeLuca teaches a solar cell [Fig. 1, paragraphs 0005 and 0025] comprising a CZ grown silicon single crystal substrate (corresponding to CZ wafer 10 comprising single crystal silicon) doped with phosphor, boron, or gallium (the CZ wafer 10 is doped with a p-type dopant such as, for example, boron or gallium) and containing 12 ppm or more oxygen atoms (greater than 10 ppm) [Fig. 1, paragraphs 0005 and 0024-0026], wherein the silicon single crystal substrate is subjected to a high temperature thermal treatment step prior to a low temperature treatment step such that oxygen precipitate nuclei are dissolved and a solid solution containing oxygen is formed (the "grown in" nuclei and small oxygen precipitates are virtually eliminated/dissolved throughout the wafer) [paragraphs 0019 and 0024-0026].  
Providing a wafer wherein almost all oxygen which is in oxygen nuclei and precipitates is dissolved into the silicon lattice, thereby forming a solid solution containing oxygen atoms, results in an increased minority carrier lifetime in the silicon (During the treatment of the substrate to produce the large area p-n junction, defects such as oxygen clusters or precipitates are formed after crystallization at the silicon melting point as the crystal cools as the growing ingot is drawn away from the melt, oxygen becomes supersaturated in the silicon lattice, said defects acting as recombination centers or traps thereby decreasing the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime) [paragraphs 0006-0008 and 0014].
Okuda teaches subjecting a silicon substrate to a high temperature heat treatment such that all of the oxygen nuclei precipitate is dissolved and a solid solution state is formed in order to avoid defects [paragraphs 0007 and 0048].
Umeda, Okuda and DeLuca are analogous inventions in the field of methods for manufacturing single crystalline silicon substrates for use in solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the p-type single crystalline substrate of Umeda with a p-type CZ grown silicon substrate, as in DeLuca and Umeda, such that all of the solid precipitate nuclei are dissolved and a solid solution is formed throughout the substrate, as in DeLuca and Okuda, thereby providing a silicon substrate without defects that act as recombination centers and increasing the minority carrier recombination lifetime of the cell [Okuda, paragraphs 0007 and 0048; DeLuca, paragraphs 0006-0008 and 0014].
As further clarification with regards to the limitation “the silicon single crystal substrate is free from an oxygen induced defect that is observed as a spiral pattern in an EL (electroluminescence) image in the solar cell after fabrication”, it is noted that the oxygen defects are dissolved/eliminated from the surface of the CZ single crystalline silicon [DeLuca, paragraphs 0006-0008].  Further, the method of dissolving/eliminating said defects is the same as the one disclosed in paragraph [0047] of the instant specification (see Abstract of DeLuca wherein the substrate is subjected to a high temperature thermal treatment at a temperature that is greater than 1150°C for 30 seconds or more prior to a low thermal treatment at a temperature of less than 1000°C).  Therefore, the solar cell will necessarily be free of a spiral oxygen induced defect pattern when observed by an EL (electroluminescence) image of the solar cell as is it subjected to the identical processing steps as in the instant specification for eliminating said defects.
It has been held that [b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).
The limitation “wherein the silicon single crystal substrate is subjected to a high temperature heat treatment at 1200°C or higher for 5 to 30 minutes in a POCl3 or nitrogen atmosphere, prior to a low temperature heat treatment at a temperature between 800°C and 1200°C” is considered a product-by process limitation. Examiner notes that modified Umeda teaches subjecting the CZ silicon single crystalline substrate to a thermal treatment at a temperature of 1200°C or more for 30 seconds or more (1150°C or more for less than 60 seconds) to dissolve the oxide precipitate nuclei throughout the wafer [DeLuca, Abstract and paragraph 0019], and subsequently subjecting said substrate to a thermal treatment at a temperature of 800°C or more and less than 1200°C (less than 1000°C to form the photovoltaic structure) [DeLuca, Abstract and paragraph 0024].  While DeLuca teaches performing the high temperature thermal treatment step for 60 seconds or less, the final structure of the wafer in which the oxide precipitate is dissolved and a solid solution is formed is identical to that of the instant invention [see paragraph 0047 of the instant specification; see also paragraphs 0019 and 0024-0026 of DeLuca].
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Further, with regards to the limitation “wherein conversion efficiency of the solar cell is about 20% and variation thereof is about 0.1%” because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Modified Umeda does not teach the substrate being provided with an aluminum oxide passivation film and a back surface antireflection coating in the backside surface.
Jin teaches a solar cell comprising a back antireflection coating (corresponding to first upper layer 161) and an aluminum oxide passivation film (corresponding to second upper layer 163) positioned on the backside of a solar cell [Fig. 1 and paragraph 0090], wherein a back surface electrode (170) is connected to a BSF layer (150) through said back surface anti reflection coating (161) [Fig. 1], and wherein the back surface anti-reflection coating and the passivation layer serve to reduce a reflectance of light incident on the solar cell through the back surface of the substrate and increases selectivity of a predetermined wavelength band, thereby increasing the efficiency of the solar cell [paragraph 0091].
Modified Umeda and Jin are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solar cell of modified Umeda to include a back antireflection coating and a backs aluminum oxide passivation film, as in Jin, in order to reduce a reflectance of light incident on the solar cell through the back surface of the substrate and to increase selectivity of a predetermined wavelength band, thereby increasing the efficiency of the solar cell [Jin, paragraph 0091].

Response to Arguments
Applicant’s arguments, see Remarks Filed on 08/24/2022, have been considered but are not persuasive.
Applicant argues that feature (3) is achieved as a result of subjecting the silicon single crystal substrate to a high temperature heat treatment at 1200°C or higher for 5 minutes to 30 minutes in a POCl3 or nitrogen atmosphere.
Applicant argues that none of Umeda, DeLuca or Okuda describe or suggest a feature (2) wherein the silicon single crystal substrate is provided with texture formed on a light-receiving surface and a feature (3) wherein the silicon single crystal substrate is free from spiral oxygen-induced defects that are observed as a spiral pattern in an EL (electroluminescence) image in the solar cell after fabrication of the solar cell.
Examiner respectfully disagrees.  Fig. 3 of Umeda show uneven structure (9c) formed on the light receiving surface of the single crystal silicon substrate (9).  The uneven structure reading on the limitation “texture”.  With regards to the uneven structure reducing the reflectance of light of the light receiving surface, because Umeda teaches a textured/uneven structure formed on the light receiving surface of the substrate, the claimed properties or structures are presumed to be inherent.  It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regards to feature (3), as previously set forth, the claims are directed to a product not the method of manufacturing the claimed product.  The absence of a “spiral defect pattern” observed in an EL image comes as a result of dissolving the oxide precipitate nuclei in the substrate such that a solid solution is formed throughout. DeLuca teaches eliminating all of the oxygen precipitate nuclei in the substrate in order to avoid defects [paragraphs 0049 and 0024-0026]. Okuda also teaches eliminating all of the oxygen precipitate nuclei such that a solid solution state is formed in order to avoid defects [paragraphs 0007 and 0048]. Accordingly, one of ordinary skill in the art would have found obvious to dissolve all of the oxygen precipitate nuclei thereby avoiding defects that can act as recombination centers which decrease in the minority carrier lifetime of the solar cell. Because all of the oxygen precipitate nuclei are dissolved, the spiral defect pattern will not be observed. Further, it is not required for DeLuca to teach the same method as Applicant given that the claims are directed to a product.
Taking a silicon substrate and subjecting it to identical conditions as those described in the instant specification for the claimed substrate will result in the same effects when subjecting the substrate to further testing. See paragraph [0012] of the instant specification which recites “... by subjecting a silicon single crystal ingot or a silicon substrate to the high temperature thermal treatment at a temperature of 1200° C or more for 30 seconds or more before the low temperature thermal treatment at a temperature of 800° C or more and less than 1200° C, it is possible to previously dissolve oxide precipitate nuclei, which can be origins of oxide precipitation defects.”
The step of detecting the spiral defect pattern does not impart distinctive structural characteristics to the final product.  It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113].
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by- process Claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).
Applicant argues that one of ordinary skill in the art understands that when annealing in an oxidizing atmosphere at a high-temperature of 1200°C or higher, as required for feature (3) above to be realized, the thickness of the oxide film formed on the surface becomes several µm to a few tens µm, even if the treatment is carried out for a very short time. 
Applicant argues that in the case of forming the texture after the high-temperature heat treatment, the presence of the thick oxide film formed by the high-temperature heat treatment in the oxidation atmosphere makes the formation of the texture difficult.  
Applicant further argues that, in the case of forming the texture before the high-temperature heat treatment, the presence of a thick oxide film fundamentally prevents the texture function. 
Examiner respectfully disagrees. Applicant's arguments are not commensurate in scope with the claims. Further, the claims do not preclude an oxygen atmosphere. Even if they did, the claims are directed to a product. Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Further, one of ordinary skill would appreciate that removing surface oxide layers is routinely performed in the art as evidenced by US 2013/0284259, Jin et al. (see paragraph 0118).
As set forth in DeLuca, grown in defects (nuclei and precipitates) act as recombination centers or traps for electrons and holes in the crystalline solid, thereby decreasing the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime [paragraph 0007]. DeLuca further recognizes that eliminating such defects increases the minority carrier lifetime in the silicon [paragraph 0007].
Accordingly, one would have found obvious to eliminate such defects in order to avoid any decrease in the minority carrier lifetime of the solar cell. 
Applicant argues that in a solar cell in which a texture is provided on a light-receiving surface for targeting a high-efficiency solar cell, one of ordinary skill in the art would then not have been led to the use of a high-temperature heat treatment in an oxygen atmosphere, which would have been expected to significantly eliminate the intended function of the texture. 
Examiner respectfully disagrees.  Removal of surface oxide layers is routinely performed in the art as evidenced by US 2013/0284259, Jin et al. (see paragraph 0118).  Further, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Applicant argues that DeLuca does not disclose or suggest dissolving completely in advance oxide precipitate nuclei and forming a solid solution containing oxygen atoms uniformly throughout the substrate, which is achieved by heating for 5-30 minutes at a high temperature of 1200°C or more prior to a low temperature heat treatment at a temperature between 800°C and 1200°C, thereby completely removing a spiral defect pattern appeared on the EL image after assembling the solar cell.
Applicant argues that DeLuca merely states an unsupported belief, "It is believed that the described anneal process effectively dissolves into the silicon lattice all oxygen". 
Applicant further argues that, as proved by Fig. 5(B) of the previously submitted Rule 132 Declaration, it is impossible to remove spiral defects by annealing at 1200°C for 1 minute as in DeLuca.
Examiner respectfully disagrees. Applicant’s arguments are not commensurate in scope with the claims. The claims do not preclude an oxygen atmosphere.  Even if they did, the claims are directed to a product. Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
As previously set forth, DeLuca specifically teaches that grown in defects nuclei and precipitates) act as recombination centers or traps for electrons and holes in the crystalline solid, thereby decreasing the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime [paragraph 0007]. DeLuca further teaches that eliminating such defects by dissolving any oxygen nuclei and/or precipitate into the crystalline lattice (i.e., solid solution which is a term of art) increases the minority carrier
lifetime in the silicon [paragraphs 0007, 0014 and 0026]. Accordingly, one could have found obvious to eliminate such defects in order to avoid any decrease in the minority carrier lifetime of the solar cell. Examiner emphasizes that it is not required for DeLuca to teach the same method as Applicant given that the claims are directed to a product.
The facts presented by Applicant are not evidenced of inoperability when considering the rejection as a whole. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
DeLuca involves rapidly cooling after the annealing treatment [paragraphs 0019 and 0031]. The showings do not consider such rapid cooling. DeLuca teaches that annealing in a rapid thermal processing (RTP) chamber that operate with cold walls so that after the anneal the wafer temperature quickly drops if the radiant lamps are completely turned off is effective in dissolving into the silicon lattice any oxygen which is in the nuclei and precipitates [paragraphs 0019, 0021 and 0026].
Further, Applicant's own disclosure is evidence that the oxygen nuclei does dissolve by short anneal times (“...subjecting a silicon single crystal ingot or a silicon substrate to high temperature thermal treatment at a temperature of 1200C or more for 30 seconds or more...”) [paragraph 0012 of the instant specification]. The fact that applicant has narrowed the claimed range (which previously included 30 seconds or more to dissolve said oxygen nuclei and precipitates) does not preclude the teachings of the prior art i.e., annealing at a temperature of 1200C for several tens of seconds effectively eliminates/dissolves the “grown-in’ nuclei and small oxygen precipitates throughout the silicon wafer by appropriate high-temperature thermal treatment of the wafer before the processing of the wafer into the one or more photovoltaic devices (the low temperature thermal treatment) [paragraphs 0019, 0023 and 0026].
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). In the instant case, there is no showing in the attached Rule 132 Declaration that RTP chambers as disclosed in DeLuca are not capable of dissolving the oxide nuclei and/or precipitates. The showings involve annealing in a horizontal furnace tube wherein “each annealing temperature is fixed and the temperature of the furnace is not raised nor lowered after the quartz boat is inserted into the tube”. The method of DeLuca involves rapid cooling after the annealing such that the oxygen defects are dissolved into the silicon lattice.
Applicant argues that Okuda relates to the re-use of by-product wafers of SOI, which is a completely different art field from solar cells. 
Applicant argues that Okuda refers to "solid solution of oxygen precipitate nuclei”, but the solution is used for decreasing "HF (hydrofluoric) defects” that turn into "piercing defect" as explained in Fig. 5 of Okuda. 
Applicant further argues that this description in an unrelated field and for a completely different purpose would not have led one to have modified the teachings of DeLuca to improve performance of a solar cell. 
Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See /n re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Fig. 5 disclosed in Okuda is directed to a description of related art in which the points in which oxygen precipitate nuclei exist become piercing defects (see paragraph [0009] of Okuda). Applicant’s arguments are not commensurate with the rejection. Fig. 5 is not the invention of Okuda. As opposed to Fig. 5, Okuda provides a process in which the oxygen precipitate nuclei, which may become piercing defects depending on the size, are dissolved thereby also removing the possibility of HF defects in the case that a natural oxide layer on the surface is subjected to an HF cleaning. However, regardless of whether a HF cleaning step is performed or not, Okuda specifically teaches that enabling the substrate to be in a solid solution state prevents the re-precipitation of oxygen precipitates/nuclei which, as disclosed in DeLuca, are known to decrease the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See /n re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d
347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, in view of the teachings disclosed both in Okuda and DeLuca, one of ordinary skill would have found obvious to dissolve the oxygen precipitate nuclei such that a solid solution is formed throughout in order to prevent the re-precipitation of oxygen precipitate nuclei thereby increasing the minority carrier recombination lifetime of the cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721